DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 04/19/2022.
Applicant’s cancelation of claim 20 is acknowledged and require no further examining.  Claims 1-19 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yigit et al. (10,092,290) in view of references Oi et al. (5,814,057), Scheib et al. (9,211,120), and Shelton, IV (7,451,904)(referred to as Shelton).
Regarding claim 1, Yigit et al. disclose a surgical device (10) comprising:
a tool assembly (504) including a first curved jaw (508) and a second curved jaw (506) movably coupled to the first curved jaw (508) such that the tool assembly (500) is movable between open and clamped positions.
(Figure 1 and Column 4 lines 14-31, 46-52)
However, Yigit et al. does not disclose a first curved gripping sleeve including a nonslip surface having protrusions.
Oi et al. disclose a surgical device (8) comprising:
a tool assembly including a first jaw (9) and a second jaw (10) movably coupled such that the tool assembly is movable between open and clamped positions;
a first sleeve (3, 4) having a tubular body defining a bore,
wherein the first sleeve (3, 4) is received about the first curved jaw (9); and
a second sleeve (3, 4) having a tubular body defining a bore,
wherein the second sleeve (3, 4) is received about the second curved jaw (10).
(Figure 2, 3 and Column 4 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical device of Yigit et al. by incorporating the first and second sleeve as taught by Oi et al., since column 1 lines 19-27 of Oi et al. states such a modification would help prevent damage or rupture of tissue while providing ease of fitting and register.
Scheib et al. disclose a surgical device (10) comprising:
a tool assembly (12) including a first jaw (13) and a second jaw (15) movably coupled to the first jaw (13) such that the tool assembly (12) is movable between open and clamped positions; and
an adjunct material (33220) including a nonslip surface (33227), wherein the adjunct material (33220) is situated on the second jaw (15) such that the nonslip surface is in juxtaposed alignment with the first jaw (13) when the tool assembly (12) is in the clamped position.
(Figure 1, 242, 243 and Column 17 lines 2-10, Column 75 lines 65-67 through Column 76 lines 1-3)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second sleeve of Oi et al. by incorporating the nonslip surface as taught by Scheib et al., since column 76 lines 49-54 of Scheib et al. states such a modification would improve the grip, or control, applied to tissue positioned between the first and second jaw.
Since Oi et al. discloses two sleeves, when modifying Yigit et al. and Oi et al. in view of Scheib et al., the first sleeve and the second sleeve are interpreted to comprise nonslip surfaces.
Shelton disclose a tool assembly (16) comprising: a first jaw (22); a second jaw (24); and a nonslip surface (20) situated on the first jaw (22) and the second jaw (24), wherein the nonslip surface (20) includes protruding ribs (38, 42) spaced along the nonslip surface (20). (Figure 2, 4, 5 and Column 3 lines 3-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the nonslip surface of Scheib et al. by incorporating the protruding ribs as taught by Shelton, since column 3 lines 30-33 of Shelton states such a modification would allow the nonslip surface to loosely enmesh to form a stronger grip on interposed tissue.
Regarding claim 2, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose a second curved gripping sleeve (Oi et al. – 3, 4) having a tubular body defining a bore and including a nonslip surface (Scheib et al. – 33025), wherein the second curved gripping sleeve (Oi et al. – 3, 4) is received about the second curved jaw (Yigit et al. – 506) such that the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4) is in juxtaposed alignment with the nonslip surface of the first curved gripping sleeve (Oi et al. – 3, 4) when the tool assembly (Yigiy et al. – 504) is in the clamped position. (Oi et al. – Figure 2, 3 and Column 4 lines 10-15) (Scheib et al. – Column 75 lines 65-67 through Column 76 lines 1-3)
Regarding claim 3, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4) including protrusions (Shelton – 38, 42) that are positioned along the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4). (Oi et al. – Figure 2, 3 and Column 4 lines 10-15) (Scheib et al. – Column 75 lines 65-67 through Column 76 lines 1-3) (Shelton – Column 3 lines 27-33)
Regarding claim 4, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the protrusions include ribs (Shelton – 38, 42) positioned along the nonslip surfaces of the first and second curved gripping sleeves (Oi et al. – 3, 4). (Shelton – Column 3 lines 27-33)
Regarding claim 5, the term “resilient” is understood as a substance that is able to return to an original shape after being pulled, stretched, pressed, or bent.  Oi et al. discloses the first and second sleeves (3, 4) are made of stretchable textile prepared by weaving rubber threads. (Column 2 lines 1-5, 35-39)  Since the first and second sleeves are made of rubber-based stretchable textile, the first and second sleeves are interpreted as being formed from a resilient material.
Regarding claim 6, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the bore defines a diameter that is smaller than a diameter of the first curved jaw (Yigit et al. – 508) such that the first curved gripping sleeve (Oi et al. – 3, 4) is stretched about the first jaw (Yigit et al. – 508). (Oi et al. – Column 3 lines 8-13)
Regarding claim 7, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the first curved jaw (Yigit et al. – 508) supports a staple cartridge and the second curved jaw (Yigit et al. – 506) supports an anvil. (Yigit et al. – Column 4 lines 50-52)
Regarding claim 8, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose a handle assembly (Yigit et al. – 12) and an elongated body (Yigit et al. – 18) having a proximal portion and a distal portion, wherein the handle assembly (Yigit et al. – 12) is coupled to the proximal portion of the elongated body (Yigit et al. – 18) and the tool assembly (Yigit et al. – 504) is coupled to the distal portion of the elongate body (Yigit et al. – 18). (Yigit et al. – Figure 1 and Column 4 lines 17-31)
Regarding claim 9, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the tool assembly (Yigit et al. – 504) forms part of a reload assembly (Yigit et al. – 500), wherein the reload assembly (Yigit et al. – 500) including a proximal body portion (Yigit et al. – 502) that is releasably coupled to the elongate body (Yigit et al. – 18). (Yigit et al. – Figure 1 and Column 4 lines 26-31, 46-47)
Regarding claim 10, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the first and second curved gripping sleeves (Oi et al. – 3, 4) are removably secured to the first (Yigit et al. – 508) and second (Yigit et al. – 506) curved jaws, respectively, of the tool assembly (Yigit et al. – 504). (Oi et al. – Column 2 lines 10-18)
Regarding claim 11, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the nonslip surface (Scheib et al. – 33025) extends along the entire length of the first curved gripping sleeve (Oi et al. – 3, 4). (Scheib et al. – Figure 240, 241)
Regarding claim 12, Yigit et al. disclose a surgical device (10) including a tool assembly (504), wherein the tool assembly (504) has a first curved jaw (508) and a second curved jaw (506) movably coupled to the first curved jaw (508) such that the tool assembly (500) is movable between open and clamped positions. (Figure 1 and Column 4 lines 14-31, 46-52)
However, Yigit et al. does not disclose a first curved gripping sleeve including a nonslip surface having protrusions.
Oi et al. disclose a surgical device (8) comprising:
a tool assembly including a first jaw (9) and a second jaw (10) movably coupled such that the tool assembly is movable between open and clamped positions;
a first sleeve (3, 4) having a tubular body defining a bore,
wherein the first sleeve (3, 4) is received about the first curved jaw (9); and
a second sleeve (3, 4) having a tubular body defining a bore,
wherein the second sleeve (3, 4) is received about the second curved jaw (10).
(Figure 2, 3 and Column 4 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical device of Yigit et al. by incorporating the first and second sleeve as taught by Oi et al., since column 1 lines 19-27 of Oi et al. states such a modification would help prevent damage or rupture of tissue while providing ease of fitting and register.
When modifying Yigit et al. in view of Oi et al., the combination of the surgical device and the sleeves is interpreted to disclose a kit.
Scheib et al. disclose a surgical device (10) comprising:
a tool assembly (12) including a first jaw (13) and a second jaw (15) movably coupled to the first jaw (13) such that the tool assembly (12) is movable between open and clamped positions; and
an adjunct material (33220) including a nonslip surface (33227), wherein the adjunct material (33220) is situated on the second jaw (15) such that the nonslip surface is in juxtaposed alignment with the first jaw (13) when the tool assembly (12) is in the clamped position.
(Figure 1, 242, 243 and Column 17 lines 2-10, Column 75 lines 65-67 through Column 76 lines 1-3)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second sleeve of Oi et al. by incorporating the nonslip surface as taught by Scheib et al., since column 76 lines 49-54 of Scheib et al. states such a modification would improve the grip, or control, applied to tissue positioned between the first and second jaw.
Since Oi et al. discloses two sleeves, when modifying Yigit et al. and Oi et al. in view of Scheib et al., the first sleeve and the second sleeve are interpreted to comprise nonslip surfaces.
Shelton disclose a tool assembly (16) comprising: a first jaw (22); a second jaw (24); and a nonslip surface (20) situated on the first jaw (22) and the second jaw (24), wherein the nonslip surface (20) includes protruding ribs (38, 42) spaced along the nonslip surface (20). (Figure 2, 4, 5 and Column 3 lines 3-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the nonslip surface of Scheib et al. by incorporating the protruding ribs as taught by Shelton, since column 3 lines 30-33 of Shelton states such a modification would allow the nonslip surface to loosely enmesh to form a stronger grip on interposed tissue.
Regarding claim 13, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose a second curved gripping sleeve (Oi et al. – 3, 4) having a tubular body defining a bore and including a nonslip surface (Scheib et al. – 33025), wherein the bore of the second curved gripping sleeve (Oi et al. – 3, 4) is dimensioned to allow the tubular body to be removably received about the second curved jaw (Yigit et al. – 506) such that the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4) is in juxtaposed alignment with the nonslip surface of the first curved gripping sleeve (Oi et al. – 3, 4) when the tool assembly (Yigiy et al. – 504) is in the clamped position. (Oi et al. – Figure 2, 3 and Column 2 lines 10-18) (Scheib et al. – Column 75 lines 65-67 through Column 76 lines 1-3)
Regarding claim 14, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4) including protrusions (Shelton – 38, 42) that are positioned along the nonslip surface (Scheib et al. – 33025) of the second curved gripping sleeve (Oi et al. – 3, 4). (Oi et al. – Figure 2, 3 and Column 4 lines 10-15) (Scheib et al. – Column 75 lines 65-67 through Column 76 lines 1-3) (Shelton – Column 3 lines 27-33)
Regarding claim 15, the term “resilient” is understood as a substance that is able to return to an original shape after being pulled, stretched, pressed, or bent.  Oi et al. discloses the first and second sleeves (3, 4) are made of stretchable textile prepared by weaving rubber threads. (Column 2 lines 1-5, 35-39)  Since the first and second sleeves are made of rubber-based stretchable textile, the first and second sleeves are interpreted as being formed from a resilient material.
Regarding claim 16, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the first curved jaw (Yigit et al. – 508) supports a staple cartridge and the second curved jaw (Yigit et al. – 506) supports an anvil. (Yigit et al. – Column 4 lines 50-52)
Regarding claim 17, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose a handle assembly (Yigit et al. – 12) and an elongated body (Yigit et al. – 18) having a proximal portion and a distal portion, wherein the handle assembly (Yigit et al. – 12) is coupled to the proximal portion of the elongated body (Yigit et al. – 18) and the tool assembly (Yigit et al. – 504) is coupled to the distal portion of the elongate body (Yigit et al. – 18). (Yigit et al. – Figure 1 and Column 4 lines 17-31)
Regarding claim 18, Yigit et al. modified by Oi et al., Scheib et al., and Shelton disclose the tool assembly (Yigit et al. – 504) forms part of a reload assembly (Yigit et al. – 500), wherein the reload assembly (Yigit et al. – 500) including a proximal body portion (Yigit et al. – 502) that is releasably coupled to the elongate body (Yigit et al. – 18). (Yigit et al. – Figure 1 and Column 4 lines 26-31, 46-47)
Regarding claim 19, Yigit et al. disclose a surgical device (10) comprising:
a tool assembly (504) including a first curved jaw (508) supporting a staple cartridge and a second curved jaw (506) supporting an anvil, 
wherein the second curved jaw (506) is movably coupled to the first curved jaw (508) such that the tool assembly (500) is movable between open and clamped positions.
(Figure 1 and Column 4 lines 14-31, 46-52)
However, Yigit et al. does not disclose a first curved gripping sleeve including a nonslip surface, and a second curved gripping sleeve including a nonslip surface having protrusions.
Oi et al. disclose a surgical device (8) comprising:
a tool assembly including a first jaw (9) and a second jaw (10) movably coupled such that the tool assembly is movable between open and clamped positions;
a first sleeve (3, 4) having a tubular body defining a bore,
wherein the first sleeve (3, 4) is received about the first curved jaw (9); and
a second sleeve (3, 4) having a tubular body defining a bore,
wherein the second sleeve (3, 4) is received about the second curved jaw (10).
(Figure 2, 3 and Column 4 lines 10-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical device of Yigit et al. by incorporating the first and second sleeve as taught by Oi et al., since column 1 lines 19-27 of Oi et al. states such a modification would help prevent damage or rupture of tissue while providing ease of fitting and register.
Scheib et al. disclose a surgical device (10) comprising:
a tool assembly (12) including a first jaw (13) and a second jaw (15) movably coupled to the first jaw (13) such that the tool assembly (12) is movable between open and clamped positions; and
an adjunct material (33220) including a nonslip surface (33227), wherein the adjunct material (33220) is situated on the second jaw (15) such that the nonslip surface is in juxtaposed alignment with the first jaw (13) when the tool assembly (12) is in the clamped position.
(Figure 1, 242, 243 and Column 17 lines 2-10, Column 75 lines 65-67 through Column 76 lines 1-3)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first and second sleeve of Oi et al. by incorporating the nonslip surface as taught by Scheib et al., since column 76 lines 49-54 of Scheib et al. states such a modification would improve the grip, or control, applied to tissue positioned between the first and second jaw.
Since Oi et al. discloses two sleeves, when modifying Yigit et al. and Oi et al. in view of Scheib et al., the first sleeve and the second sleeve are interpreted to comprise nonslip surfaces.
Shelton disclose a tool assembly (16) comprising: a first jaw (22); a second jaw (24); and a nonslip surface (20) situated on the first jaw (22) and the second jaw (24), wherein the nonslip surface (20) includes protruding ribs (38, 42) spaced along the nonslip surface (20). (Figure 2, 4, 5 and Column 3 lines 3-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the nonslip surface of Scheib et al. by incorporating the protruding ribs as taught by Shelton, since column 3 lines 30-33 of Shelton states such a modification would allow the nonslip surface to loosely enmesh to form a stronger grip on interposed tissue.

Response to Arguments
The Amendments filed on 04/19/2022 have been entered.  Applicant’s cancelation of claim 20 is acknowledged and require no further examining.  Claims 1-19 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the arguments, Examiner withdraws the 112(b) rejections.

 In response to the arguments of the rejections under 35 U.S.C. 103 with reference Yigit et al. (10092290) modified by references Oi et al. (5814057), Scheib et al. (9211120), and Shelton, IV (7451904), Examiner finds the arguments not persuasive.
Applicant states:
Applicant submits that Scheib’s tissue compensator would not provide any motivation to one having ordinary skill in the art to incorporate pockets with therapeutic material into supporting element of Oi as the supporting element and tissue compensator are provided on a stapling device for substantially different reasons.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Scheil et al. disclose a second jaw including an adjunct material facing the tissue material, wherein the adjunct material includes a nonslip surface.  Scheil et al. also disclose by having a nonslip surface allows the adjunct material “to grip tissue that is positioned against” the adjunct material.  In order to have the sleeves of Oi et al. grip the tissue against the sleeves, the person of ordinary skill in the art would be motivated to incorporate the nonslip surface.  Therefore, there is motivation for the person of ordinary skill in the art to modify Oi et al. in view of Scheil et al..
Applicant states:
Applicant submits that Shelton would not provide any motivation to anyone having ordinary skill in the art to modify the already modified non-slip surface of Scheib’s tissue compensator or Oi’s buttress material in the manner as suggested by the Office.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Shelton disclose a tissue engaging surface comprising protruding ribs.  Shelton also disclose by having the protruding ribs allows the tissue engaging surface “enhance use as a grasper and enhance positioning of tissue during severing and stapling”.  In order to have the sleeve with nonslip surface of Oi et al. in view of Scheil et al. to have an enhanced gripping and enhanced positioning, the person of ordinary skill in the art would be motivated to incorporate the protruding ribs.  Therefore, there is motivation for the person of ordinary skill in the art to modify Oi et al. and Scheil et al. in view of Shelton.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 28, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731